Title: Thomas Jefferson to Lafayette, 8 July 1811
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
                  My dear friend 
                   
                     Monticello 
                     July 8. 11.
          I have just recieved your letter of Mar. 12. and learning by our yesterday’s post that mr Barlow & mr Warden will sail in the course of the week, I endeavor by this day’s return of the mail to get an answer into their hands before their departure. I feel very sensibly the reproaches of silence
			 pressed in your letter. a few days before my departure from Washington (in Feb. 1809) I wrote you on the subject of your interests, in the moment of turning them over to my successor. 
		  I had never ceased to press on the proper agents the location, the survey, & the returns of your lands, in order to sign the grants before I quitted office. but they had not yet come on for
			 signature. and as I had chiefly taken the
			 business
			 on myself, because I knew my station would give more effect to my urgencies, so I knew it to be for your 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  interest to turn 
                     commit the business then completely into the hands of mr Madison, who succeeding to the same station, would employ as much zeal in promoting your interests. whenever therefore I recieved a
			 letter from you on the subject, instead of answering you, I wrote to him, & found him always on the alert & doing whatever circumstances rendered practicable.
			 indeed
			 I could not answer you, because the non-intercourse then existing, admitted no conveyance by private vessels, and if ever a public vessel went, it was from N. York 500. miles from Monticello, & my first information would be from the newspapers, that on such a day, sailed such a vessel Etc. as soon as the President’s proclamation permitted a revival of intercourse, I began my letter of Jan. 20. but kept it open, till I learned the appointments of mr Barlow & mr Warden to France, and concluding it the 27th of Mar. forwarded it to them in expectation they were to sail immediately.
			 I
			 at the same time wrote to Made de Tesse, M. Tracy & others of my friends with you.
			 
                  I had written to mr Tracy Jan. 26. that letter, which like the rest, is only now on it’s departure, tho’ delivered from my hands so long ago, will prove to M. Tracy how little disposed I was to delay the publication of his work, the extraordinary value I placed on it, & my anxiety that he should extend his commentaries thro’ the whole of Montesquieu’s work. such were the real causes of the intermission of my letters, which render unnecessary the addition of any other. yet there
			 exists another cause and a growing one for a remission at least in my correspondencies.
			 I know that after long absence,
			 we
			 are apt to consider our friends as still being what they were when we saw
			 them last, with undiminished vigour a 
                  of body & mind. but 22. years have made a great alteration in me, my friend, much greater than with you I hope. one birth-day more commits me to my 70th year. I have enjoyed good
			 health; but I am greatly enfeebled. I can barely walk out into my garden and grounds appurtenant to the house. retaining the
			 power of riding on horseback, I have passed from breakfast to dinner chiefly in that way, and when within doors, I read much more willingly than I write. I am therefore grown remiss in my
			 correspondencies, and disposed to indulge a debility which is gaining on me. I hope therefore you will impute the silence complained of to it’s true causes, and by no means to any relaxation in
			 my
			 friendship to you, or in my zeal for your interests and happiness.
			 I rejoice that you have obtained so good a price as
			 is mentioned in your letter, for the portion of your lands at Point Coupée disposed of to mr Baring. th it justifies my recommendation of all the delay in selling which your situation would admit. you have got at least six times as much as you could have sold for in the first instant, &
			 therefore may 
                  
                  
                  
                  
                  
                  
                  well have afforded to pay common interest for the delay. having attained this height, their further advance will be more slow, because more nearly on a level with prices in our
			 older possessions, and if you could free yourself entirely by a further sale on as good terms, it could not but be a great relief to your mind. their value will still rise faster than common
			 interest, but whether that may requite the uneasiness of your present situation, you are best judge.
			 at least mr Madison’s judgment on that point will deserve far more weight than mine from the superior state of his information. referring to my former letter which has been so long delayed, and will go at length with this I shall only repeat the assurances of my constant & affectionate friendship and respect.
          
            Th:
            Jefferson
        